 

Exhibit 10.32

 

FIRST AMENDED SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This FIRST AMENDED SETTLEMENT AGREEMENT AND MUTUAL RELEASE ("Agreement") is
dated as of November 22, 2016 ("Effective Date"), by and between Grace Rich
Limited, a Hong Kong corporation having a principal place of business c/o 354
Indusco Ct., Troy, MI 48083 ("Grace Rich"), SAAMABA, LLC, a Michigan limited
liability company having a principal place of business at 354 Indusco Ct., Troy,
MI 48083 ("SAAMABA"), and Scio Diamond Technology Corporation, a Nevada
corporation having a principal place of business at411 University Ridge, Suite
D, Greenville SC 29601 ("Scio") (together, the "Parties").

 

RECITALS

 

A.           The Parties are subject to a certain Settlement Agreement and
Mutual Release dated November 21, 2016 ("Original Settlement"), where among
other things the Parties resolved their disputes regarding five certain
agreements, each of which is dated September 16, 2013, namely: a Grace Rich
Joint Venture Agreement; a Grace Rich Shareholders Agreement; a Scio Diamond
Technology Corporation License Agreement; a Grace Rich Consulting Services
Agreement; and a Scio Diamond Technology Corporation Development Agreement.

 

B.           The Parties desire to amend the Original Settlement to replace the
requirement that the Parties execute a Redemption Agreement with the requirement
that the Parties execute a Share Purchase Agreement and also to require the
Parties to execute any additional documentation required under United States and
Hong Kong law to fulfill their obligations under the Share Purchase Agreement.

 

THEREFORE, for good and valuable consideration, the receipt of which is hereby
acknowledged, and in consideration of the foregoing representations, agreements
and covenants contained herein, the Parties agree as follows:

 

AGREEMENT

 

1.            Recitals. The foregoing Recitals are incorporated herein by
reference and form an integral part of this Agreement.

 

2.            Amended Agreement.

 

(a) The Original Settlement shall be amended to remove the requirement that
Grace Rich and Scio execute the Redemption Agreement and shall be replaced with
the requirement that Scio and SAAMABA execute the Share Purchase Agreement
attached hereto as Exhibit A.

 

(b) The Original Settlement shall be amended to require the Parties to execute
any additional documentation required under Hong Kong or United States law to
fulfill the obligations of the Parties under the Share Purchase Agreement.

 

 

 

 

(c) All other terms of the Original Settlement shall remain effective.

 

3.            Miscellaneous. This Agreement binds and benefits the Parties,
their heirs, executors, administrators, successors, assigns, parents,
affiliates, members, subsidiaries, officers, agents, servants, employees,
distributors, licensees, affiliates, subsidiaries, attorneys, and all other
persons who are in active concert or participation with them and receive actual
notice of these provisions. By affixing their signatures below, the Parties to
this Agreement acknowledge that they understand the modification under this
Agreement and agree to be bound by its terms and all terms of the Original
Settlement previously executed. Disputes arising out of this Agreement or
concerning the subject matter thereof may not be brought in any court, tribunal,
or forum other than a state or federal court in the State of Michigan, and shall
be governed by Michigan law except with respect to its choice of law principles.
This Agreement is the entire agreement between the Parties; it supersedes any
prior agreements or understandings between the Parties, as to the subject matter
of this Agreement, whether written or verbal, and may only be modified by a
writing signed by the Parties. This Agreement may be executed in counterparts.
Digital copies of the Agreement shall be as binding as an original hard copy.

 

WHEREFORE, the Parties, by their authorized agents, have executed this Agreement
as of the Effective Date.

 

Grace Rich Limited   Scio Diamond Technology Corporation       By: /s/ Shrikant
Mehta   By: /s/ Gerald McGuire Shrikant Mehta, Chairman   Jerry McGuire,
President/CEO       Date: November 21, 2016   Date: November 17, 2016      
SAAMABA, LLC           By /s/ Shrikant Mehta     Shrikant Mehta, Managing Member
          Date: November 21, 2016    

 

 2 

 

 

Exhibit A

 

SHARE PURCHASE AGREEMENT

 

 3 

 

